Citation Nr: 1543220	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for residuals of a gunshot wound (GSW) of the right (major) upper extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION


The Veteran served on active duty from October 1944 to February 1946.  His medals and citations include the Purple Heart and the Combat Infantry Badge. 

This case is before the Board of Veterans' Appeals  (Board) on appeal of a May 2010 rating decision of a special claims processing unit ('Tiger Team') at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a June 2013 rating decision of the Oakland, California RO.  Jurisdiction of this case currently resides with the Oakland RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Increased Rating

Service treatment records (STRs) show that the Veteran sustained a perforating bullet wound to his right arm in May 1945.  The entrance wound was anterior to the medial epicondyle of the right elbow and the exit wound was posterior to the surface of the lower third of the right arm.  The Veteran underwent surgery.  Diagnosis at discharge was complete paralysis of the right ulnar nerve manifested by atrophy of the intrinsic muscles of the right hand and partial anesthesia of the little and ring finger.  An April 1946 rating decision awarded service connection for partial paralysis of the right ulnar and median nerve due to GSW.  

The Veteran is currently in receipt of a 50 percent rating under Diagnostic Code 8512, incomplete paralysis of the lower radicular group, for service-connected residuals of GSW.  

VA nerve and muscle examinations to determine the degree of severity of the service-connected residuals of right upper extremity GSW were most recently conducted in February 2010.  Thereafter, in a June 2013 VA Form 9, the Veteran essentially stated that this disability had gotten worse.  He complained that his right arm has "progressively become weaker."  He also stated that while he was able to grip things with his right hand, he was unable to lift things, his right elbow was sensitive and stayed cold to the touch, and he no longer had full use of his entire right upper extremity.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for the appropriate examinations to determine the current severity of this disability.  

The Board points out that an examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In pertinent part, the examiner should note the complete history of the nature of the sustained wounds and extent of injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies and whether the missile injury was a deep penetrating wound involving muscle tissue.  The examiner should discuss whether there are any adverse neurological abnormalities associated with the service-connected disability, specifically identifying all the nerves involved.  The examiner should also identify the degree of injury to all muscle groups (which should be specifically identified) involved, if any.  Thereafter, the AOJ should rate the service-connected residuals of right upper extremity GSW pursuant to the applicable diagnostic code or codes.

Prior to scheduling the examination, all outstanding treatment records pertinent to the issue on appeal should be associated with the claims file.

TDIU

As the increased rating issue being remanded is inextricably intertwined with the issue of entitlement to a TDIU, it must be adjudicated prior to the consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for residuals of right upper extremity GSW since May 2013.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, arrange for the Veteran to be examined by the appropriate clinician  to determine the extent and severity of his residuals of right upper extremity GSW.  The claims file and this remand must be made available to the examiner for review in conjunction with the examination.  All testing deemed necessary should be completed.  The examiner must:

a. provide a complete history of the nature of the sustained wound and extent of injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies and whether the missile injury was a deep penetrating wound involving muscle tissue; 

b. identify all related neurological manifestations (to include the specific nerve(s) involved, degree of injury to each nerve involved, and any resulting functional impairment.  Comment as to whether the disabilities associated with each nerve would be considered complete or incomplete paralysis of the nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  To this end, ensure that the examiner is provided with the specific criteria for making this determination.  

c. identify all of the specific muscle group(s) involved, and must specifically identify which functional abilities are affected.  Comment as to whether the disabilities associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.  To this end, ensure that the examiner is provided with the specific criteria for making this determination, as set forth in 38 C.F.R. § 4.56 (2015).  These criteria include the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. 

d. identify all scars resulting from the right upper extremity GSW.  Describe the location and size of each scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination. 

e. provide an opinion concerning the impact of the Veteran's service-connected residuals of right upper extremity GSW on his ability to work and daily living activities.  Then, opine as to whether the Veteran's service-connected residuals of right upper extremity GSW, alone or in combination with his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  After undertaking any further development deemed warranted (to include obtaining any medical opinions), readjudicate the Veteran's claims of entitlement to a rating in excess of 50 percent for residuals of a GSW of the right upper extremity and entitlement to TDIU.  All applicable diagnostic codes should be considered.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

